DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of claims 1-12, drawn to a bicycle wheel rim in the reply filed on 21 May 2021 is acknowledged.  The traversal is on the ground(s) that “there is no serious burden in examining all of the claims in this application as they relate to a product and a manufacturing process for that product”.  This is not found persuasive for the reasons previously noted at the top of page 3 of the Requirement for Restriction mailed on 21 April 2021.  Specifically, the product and process have acquired a separate status in the art in view of their different classification and divergent subject matter.  As such, a different field of search would be required.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Drawings
3.	Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note at least
The structures represented by reference characters 18, 28 and 34 in the embodiment shown in Fig. 3 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2.
The structures represented by reference characters 18, 28 and 34 in the embodiment shown in Fig. 4 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2.
The structures represented by reference characters 18, 28 and 34 in the embodiment shown in Fig. 5 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2.
The structures represented by reference characters 18, 28 and 34 in the embodiment shown in Fig. 6 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2.
The structures represented by reference characters 18, 28 and 34 in the embodiment shown in Fig. 7 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 2.
The structures represented by reference characters 18, 28, 34 and 40 in the embodiment shown in Fig. 10 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7.
The structures represented by reference characters 28 and 40 in the embodiment shown in Fig. 11 are distinct from the structures represented by these same reference characters in at least
The structures represented by reference characters 28 and 40 in the embodiment shown in Fig. 12 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7.
The structures represented by reference characters 28 and 40 in the embodiment shown in Fig. 13 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7.
The structures represented by reference characters 28 and 40 in the embodiment shown in Fig. 14 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7.
The structures represented by reference characters 28 and 32 in the embodiment shown in Figs. 19 and 20 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 15-18.
The structures represented by reference characters 28 and 32 in the embodiment shown in Figs. 21 and 22 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 15-18.
The structures represented by reference characters 28 and 32 in the embodiment shown in Figs. 24 and 25 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 15-18.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 3, 5, 6, 8, 9, 10 and 11, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  
	Regarding claim 7, there is insufficient antecedent basis for “said patches”.  The Examiner suggests replacing “said patches” with -- said at least one patch --.
	Regarding claim 12, there is insufficient antecedent basis for “said openings”.  The Examiner suggests replacing “said openings” with -- said at least one opening --.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jager (US 2007/0102992 A1; cited by Applicant).
	Jager discloses a bicycle wheel rim 1 at least partially made of a stratified composite material comprising structural fibers incorporated in a polymeric matrix (paragraph [0040]), wherein at least one opening 21 passes through at least one first layer 31 of the stratified composite material, wherein at least one spoke attachment hole 28 passes through at least one second layer 32 of the stratified composite material, and wherein said at least one spoke attachment hole is completely contained in said at least one opening when looking in a direction of an axis common to said at least one opening and said at least one spoke attachment hole (Fig. 5), wherein at least one of said first layers is a continuous strip of composite material extending at least 360° about a rotation axis (implicit from paragraphs [0085-0088] and Fig. 1), wherein at least one of said openings is circle-shaped or oblong-shaped (evident from Fig. 5 and paragraphs [0089-0090]), with a major size thereof aligned with or forming an angle of less than 45° with a circumferential direction of the rim (evident from Fig. 5 and paragraphs [0089-0090]), wherein at least one of said second layers is a continuous strip of composite material extending for at least 360° about a rotation axis of the rim (Figs. 1 and 5; paragraphs [0080-0088]), wherein at least one of said second layers comprises woven structural fibers (paragraphs [0084-0085]), and wherein at least one of said openings comprises an edge at which the structural fibers of the respective first layer are mainly sheared (evident from Fig. 5 and paragraph [0089] which describes the holes 21 being automatically made by a machine after the rim body 2 is made).



Allowable Subject Matter
10.	Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poertner et al. (US 2011/0273001 A1) teaches a bicycle wheel rim in which the through holes 53 are punched through multiple layers or sheets (paragraph [0029]; Fig. 6).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kip T Kotter/Primary Examiner, Art Unit 3617